Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 2-6, 8-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170094688 A1 to Lee; KyungJun et al.

Re: Claim(s) 1, 7, 14
Lee discloses a method for handling a random access response (RAR) in a wireless communication system (300) (Figs. 13 and 14), 
comprising: transmitting, by a user equipment (UE) (100), a physical random access channel (PRACH) preamble (Fig. 13 – S1310 and 0157); 
determining, by the UE (100), a frame index value for the transmitted PRACH preamble based on at least one of a system frame number, a channel occupancy time (COT) number, a subframe number and a time duration number (Fig. 13 – S1320 and 0158-0162 and 0168-0171); 
and monitoring, by the UE (100), the RAR in a RAR window based on the determined frame index value (Fig. 13 – S1330 and 0167 and 0171).
Lee further discloses a user equipment (Fig. 15 comprising 1510, memory inherent) and a base station (Fig. 16 comprising 1610, memory inherent) as required by claims 7 and 14, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 14 above, and further in view of US 20200077432 A1 to Xiong; Gang et al.

Re: Claim(s) 15
Lee discloses those limitations as set forth in the rejection of claim(s) 14 above.  
Lee does/do not appear to explicitly disclose wherein the frame index value is included in one of a downlink control information (DCI) identified by a RA-RNTI which schedules RAR message, a RAR MAC sub-header of the random access response and a RAR payload of the random access response.
However, attention is directed to Xiong which discloses said limitation (0064 – frame index indicated in the DCI).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee invention by employing the teaching as taught by Xiong to provide the ability to for the network to convey to the UE the appropriate frame index via a DCI, thus facilitating determination of a RA-RNTI as achievable when taken in combination with Lee.  The motivation for the combination is given by Xiong (0002 - This disclosure generally relates to the use of New Radio involving multiple bandwidth parts for cellular communication.  0028 - Improvement however are needed in NR networks with respect to enhancements on scheduling and hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback for URLL, to multiplexing schemes for control/data channels and demodulation reference signal (DM-RS) and to activation mechanisms, scheduling aspects, and synchronization signal (ss) blocks for system with multiple bandwidth parts (BWPs)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415